AMENDING PURCHASE AGREEMENT THIS AGREEMENT AMENDING THE PURCHASE AGREEMENT made as of the 17th day of May, 2010, is made as of the 8th day of February, 2012. BETWEEN: GOLD EXPLORATIONS, LLC, a Nevada Limited Liability Company having offices at 1583 Downs Dr., Minden, NV 89423 (Hereinafter referred to as “Vendor”) OF THE FIRST PART AND: VERDE RESOURCES, INC., a Nevada Corporation, having an office at 905 Venture Way, Mill Valley, CA 94941 (Hereinafter called “Purchaser”) OF THE SECOND PART WHEREAS: A.
